WATSON, Judge.
This suit was brought by Orville Coon against his employer, Viking Explorations, Inc., to recover workmen’s compensation benefits after an accident on August 31, 1974. The claim was compromised for $4,500. The workmen’s compensation suit was consolidated for trial and appeal with *748our docket no. 6210, Orville Coon v. W. S. Blaney, Jr., d/b/a W. S. Blaney, Jr. Construction Company, 353 So.2d 744, which is a tort action against third party Blaney, whose negligent construction allegedly caused plaintiff's accident. The workmen’s compensation claim is not at issue except for Viking’s third party demand against Blaney for recovery of the amount of the compensation settlement. Other defendants in the compensation suit are not involved in the appeal.
For the reasons assigned in docket no. 6210, Coon v. Blaney, 353 So.2d 744 (La.App. 3 Cir. 1977) the trial court judgment dismissing Viking’s third party demand against Blaney is affirmed at the cost of Viking.
AFFIRMED.